PER CURIAM.
Tomasita Crowell, the former wife, appeals from an order dismissing her supplemental petition for modification that was entered at the conclusion of opening statements. We reverse. The former wife’s petition alleged sufficient grounds to support a modification as to child support, time-sharing schedule, and parental responsibility for decisions regarding the minor child’s healthcare. Therefore she should have been afforded the opportunity to try to prove her case.
However, we dismiss the former wife’s appeal of the trial court’s order awarding attorney’s fees to the former husband. Because the trial court only determined entitlement and did not determine the amount of fees, this issue is not ripe for appellate consideration. Revier v. Revier, 45 So.3d 570, 571 (Fla. 4th DCA 2010).
REVERSED and REMANDED in part; DISMISSED in part.
GRIFFIN, TORPY and EVANDER, JJ., concur.